The proceedings in this case do not authorize the Court to decide the questions raised and decided in the Superior Court. The petition seems to have been drawn upon the idea that it would lie under the act of 1829 for the partition of slaves or other personal chattels; and the decree, we suppose, proceeded upon the same notion. But that act applies only to a plain legal tenancy in common, and not at all to a suit against an executor for negroes as parts of a legacy to two or more persons in common. In this latter case the rights of the claimants cannot be ascertained until the administration has been closed or all the accounts have been taken; and the executor is proceeded against in his character of a trustee for the legatees. The very decree in this case shows that it was impossible to treat the parties as tenants in common merely; for it became necessary to direct inquiries into the entire estate and as to advancements to the children respectively before either of the parties could claim anything.
But if this could be looked at as a petition in the courts of law for legacies and portions, as given by the statute, instead of the suit in the court of equity, the plaintiffs cannot be relieved on it, because the sole prayer and object of the plaintiffs is for an account of the slaves belonging to the testator's estate, and for a division of them. The slaves are not given specifically or separately from the other parts of the estate, but the children become entitled to them under the general gift of the testator's "estate of every description, to be equally divided among his children" at the death of his widow. Now, the Court does not entertain suits for the separate parcels which constitute the mass or residue of the estate; but, in order to avoid an unnecessary multitude of suits, requires that the suit shall be so brought as to take all the accounts *Page 161 
and distribute the whole estate by the decrees that may be (224) made therein.
Besides, there is another objection to the parties. The administrator of the testator's daughter Betsy is not before the Court, and her infant children are improperly made parties as representing her. The act of 1816, Rev. Stat., ch. 122, sec. 15, has no application here. That vests the estate given by the will of a parent to a child, who dies in the lifetime of the parent, in the issue of such child so dying. But here the daughter Betsy survived her father, and the legacy rested in her and survived to her administrator or executor, and not to her children. Indeed, it may be that her husband survived her, in which case her administrator would hold in trust for the husband's representative, and not for the wife's children.
For all these reasons it was erroneous to pronounce the interlocutory decree given in the Superior Court. The plaintiffs must pay the costs in this Court.
PER CURIAM.                                   Reversed.
(225)